Case: 15-10432      Document: 00513517802         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10432
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO JOSUE BELTRAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:14-CR-86-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Francisco Josue Beltran pleaded guilty to possession with intent to
distribute 500 grams or more of methamphetamine. Beltran’s guilty plea was
conditional under Federal Rule of Criminal Procedure 11(a)(2) and he now
exercises the right he reserved to appeal the denial of his motion to suppress.
       When reviewing a denial of a motion to suppress evidence, this court
reviews factual findings for clear error and the ultimate constitutionality of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10432    Document: 00513517802     Page: 2   Date Filed: 05/23/2016


                                 No. 15-10432

law enforcement’s action de novo. See Ornelas v. United States, 517 U.S. 690,
699 (1996); United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010). “Factual
findings are clearly erroneous only if a review of the record leaves this [c]ourt
with a definite and firm conviction that a mistake has been committed.”
United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009) (internal quotation
marks and citation omitted). The clearly erroneous standard is particularly
deferential where “denial of a suppression motion is based on live oral
testimony.” United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). In
addition to deferring to the district court’s factual findings, this court must
view the evidence in the light most favorable to the prevailing party. Id.
      We first address whether Beltran was unlawfully detained after the
tasks related to the traffic stop for speeding were completed. The record
supports the district court’s determination that Beltran’s continued detention
after the conclusion of the traffic stop was consensual. This was not merely a
situation in which Beltran should have felt free to leave after the state trooper
returned his driver’s license and gave him a written warning for speeding. See
United States v. Sanchez-Pena, 336 F3d. 431, 443 (5th Cir. 2003) (finding that
similar circumstances alone were sufficient to establish a consensual
encounter after an officer’s completion of a computer check). The trooper
expressly asked Beltran whether he would answer additional questions, and
Beltran agreed. Beltran’s brief essentially ignores the district court’s finding
of a consensual encounter, focusing instead on its alternative holding that
reasonable suspicion of drug trafficking had developed by this time to permit
continued detention. Because the unchallenged finding of consent to continue
the encounter was not clearly erroneous, we do not need to reach the question
of reasonable suspicion.




                                       2
    Case: 15-10432     Document: 00513517802       Page: 3   Date Filed: 05/23/2016


                                    No. 15-10432

      The next issue is whether Beltran’s subsequent consent to a roadside
search of his vehicle was voluntary. The district court concluded that all six
factors we have listed for making voluntariness determinations support a
finding of voluntariness here: Beltran had consented to the post-traffic stop
encounter; the trooper was not coercive; Beltran continuously acted in a
cooperative manner; Beltran was aware of his right to refuse consent given
testimony that he had declined consent to search his person during a prior
arrest; there was no evidence that Beltran lacked the intelligence to
understand his rights; and the concealment of the contraband in the frame
rails of the vehicle indicates that Beltran believed a search would not result in
discovery of the drugs. See United States v. Solis, 299 F.3d 420, 436 n. 21 (5th
Cir. 2002) (listing factors). Again, we find no basis for disturbing the district
court’s finding of valid consent.
      The final Fourth Amendment question concerns the lawfulness of the
second search that occurred after officers had taken the vehicle to a
Department of Public Safety (DPS) office so they could place the vehicle on a
lift and search underneath it. Regardless of whether Beltran’s consent to the
second search was voluntary, by this time troopers had probable cause to
search Beltran’s vehicle. See United States v. Banuelos-Romero, 597 F.3d 763,
768-69 (5th Cir. 2010). During the roadside search, a trooper had discovered
both old and new grommets on the bumper cover as well as fingerprints on the
underside of the bumper cover, indicating that the cover had recently been
removed. This was suspicious because Beltran said no work had been done on
the vehicle and the trooper had found hidden drug compartments in the type
of vehicle Beltran was driving (a Jeep Cherokee) on at least 15 prior occasions.
The discovery about the bumper cover, along with circumstances from earlier
in the stop—Beltran’s nervousness; inconsistent statements about his travel



                                         3
     Case: 15-10432       Document: 00513517802          Page: 4     Date Filed: 05/23/2016


                                       No. 15-10432

plans (Beltran said he was visiting his brother in Oklahoma City but did not
know the address; he also changed his story about the length of that visit);
attempt to minimize his criminal history; 1 and the vehicle’s recent entry into
the country from Mexico—support the district court’s finding that probable
cause existed to search the vehicle. 2
       For the first time in his reply brief, Beltran argues that his Fifth
Amendment due process rights were violated because a trooper’s testimony at
the suppression hearing was untruthful. But this court generally does not
review an argument that is raised for the first time in a reply brief. See United
States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010). And we have already
rejected the argument that the district court’s credibility determinations were
clearly erroneous.
       The district court did not err in denying Beltran’s motion to suppress.
The judgment is AFFIRMED.




       1  Before the criminal history check came back, Beltran indicated that he had been
arrested for “little stuff” a long time ago. The check revealed that he had an arrest just three
years earlier for a drug felony.
        2 It does not appear that Beltran ever argued that the eight-mile trip to the DPS office

to conduct the more thorough search constituted a more substantial detention that exceeded
the scope of the roadside detention for which the district court found consent. In any event,
the facts recited above that supported probable cause to search the vehicle at the DPS office
after discovery of the suspicious bumper would also support the lesser standard of any
reasonable suspicion required for the continued detention during the drive to the DPS office.
And during that drive, troopers received information that Beltran was the subject of an
ongoing drug investigation, further supporting the lawfulness of the detention from that
point forward.


                                               4